 


 HR 5107 ENR: To designate the facility of the United States Postal Service located at 1400 West Jordan Street in Pensacola, Florida, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5107 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1400 West Jordan Street in Pensacola, Florida, as the Earl D. Hutto Post Office Building. 
 
 
1.Designation The facility of the United States Postal Service located at 1400 West Jordan Street in Pensacola, Florida, shall be known and designated as the Earl D. Hutto Post Office Building. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in section 1 shall be deemed to be a reference to the Earl D. Hutto Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
